                                                                                                                      Via ECF

 April 16, 2021                                                                                           Daniel N. Bertaccini
                                                                                                    Direct Dial: 212.806.6497
                                                                                                     dbertaccini@stroock.com

Honorable James R. Cho
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


Re:      JPMorgan Chase Bank, N.A. v. Synchrony Bank, et al.
         Case No. 1:20-cv-02162-RRM-JRC

Dear Judge Cho:

We represent defendant and crossclaim-plaintiff Synchrony Bank (“Synchrony”) in the above-
referenced action. In accordance with Your Honor’s scheduling order dated April 15, 2021, and the
scheduling order previously entered by Magistrate Judge Orenstein on September 1, 2020, the parties
jointly submit this letter to advise the Court of the status of this case ahead of the status conference
scheduled for April 20, 2021, at 4:00 p.m.

By way of brief background, JPMorgan Chase Bank, N.A. (“Chase”) instituted this interpleader action
by filing a complaint on May 13, 2020. The complaint identified funds in the amount of $5,943,906.43
that were then being held by Chase, as to which competing claims were made by Synchrony, on the one
hand, and defendants and crossclaim-defendants Elizabeth Optical, Inc. d/b/a Cohen’s Fashion Optical,
E & A Optical, Inc. d/b/a/ Cohen’s Fashion Optical, Edward Gershovich and Mariana Gershovich
(collectively, with additional crossclaim-defendant Dany Kogan, the “Cohen’s Parties”), on the other
hand. The interpleaded funds have since been deposited with the Registry of the Clerk of the Court.
(See ECF Nos. 15, 35, 37-38.) Accordingly, the only disputes at issue in this case are between Synchrony
and the Cohen’s Parties, and Chase has no interest in the interpleaded funds or any of the crossclaims
asserted by Synchrony or the Cohen’s Parties.

Synchrony and the Cohen’s Parties are engaged in discovery, although the pandemic has caused certain
delays. In an effort to see whether a resolution of this matter can be reached, Synchrony and the Cohen’s
Parties currently are focusing on targeted document discovery. To facilitate the parties’ ongoing
discussions and to allow for additional time in the event a settlement cannot be reached, the parties

   STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
   180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com
Hon. James R. Cho
April 16, 2021
Page 2

anticipate making a joint request to extend the discovery deadline, which is currently set for June 1,
2021. The parties are prepared to discuss a new discovery timeline with the Court at the April 20
conference.


We thank the Court for its kind attention.


Respectfully submitted,

/s/ Daniel N. Bertaccini

Daniel N. Bertaccini

cc:         All Counsel of Record (via ECF)




      STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
      180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com
